Case 1:21-cv-00355-HYJ-RSK ECF No. 4, PagelD.76 Filed 02/02/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
DIVISION

WESTERN

 

Robert Taylor

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

City of Three Rivers Michigan

 

Justin Holbrook

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

 

Complaint for a Civil Case

Case No.
(to be filled in by the Clerk's Office)

 

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury.

 

 

 

 

 

 

v Yes No

 

Case 6:21-cv-03025-SRB Document 1-3 Filed 01/29/21 Page 1 of 6
Case 1:21-cv-00355-HYJ-RSK ECF No. 4, PagelD.77 Filed 02/02/21 Page 2 of 6

I. The Parties to This Complaint

a The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Robert Taylor

 

Street Address 2546 W. Lincoln St.

 

City and County Springfield, Greene

 

State and Zip Code Missouri 65806

 

Telephone Number 269 503 5338

 

E-mail Address rmt99975@yahoo.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name City of Three Rivers

Job or Title
(if known)

Street Address

 

 

333 W. Michigan Ave.

 

Three Rivers, St. Joseph

 

City and County

State and Zip Code Michigan, 49093

 

Telephone Number 269 273 1075

 

E-mail Address mbliss@threeriversmi.org
(if known)

 

Defendant No. ?

Justin Holbrook

 

 

Name

Job or Title Police officer

(if known)

Street Address 56935 Tamarac Ln.

 

City and County Three Rivers, St. Joseph

 

2
Case 6:21-cv-03025-SRB Document 1-3 Filed 01/29/21 Page 2 of 6
Case 1:21-cv-00355-HYJ-RSK ECF No. 4, PagelD.78 Filed 02/02/21 Page 3 of 6

State and Zip Code Michigan, 49093
Telephone Number 269 273 1075
E-mail Address jholbrook@threeriversmi.org
(if known)

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the designated information for this
type of case. (Check all that apply)

 

| Federal question

 

 

 

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

First, Fourth, and Fourteenth Amendments

 

Americans with Disability Act, 42 U.S.C. sec 12131-12134
Title 42, sec. 1983,1985(2), and 1986

[ Suit against the Federal Government, a federal official, or a federal agency

List the federal officials or federal agencies involved, if any.

 

 

 

[V |Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation
and the amount at stake is more than $75,000. In a diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

A. The Plaintiff(s)

The plaintiff, (name) Robert Taylor , is a citizen of the State
of (name) Missouri

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

3
Case 6:21-cv-03025-SRB Document 1-3 Filed 01/29/21 Page 3 of 6
Case 1:21-cv-00355-HYJ-RSK ECF No. 4, PagelD.79 Filed 02/02/21 Page 4 of 6

B. The Defendant(s)

 

l. If the defendant is an individual
The defendant, (name) Justin Holbrook , is a citizen of
the State of (name) Michigan . Or is a citizen of

 

(foreign nation)

 

 

 

2. If the defendant is a corporation
The defendant, (name) City of Three Rivers , 18
incorporated under the laws of the State of (name)
Michigan , and has its principal place of
business in the State of (name) Michigan . Or is

 

incorporated under the laws of (foreign nation)
, and has its principal place of

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

C. The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the
defendant(s) owes or the amount at stake----is more than $75,000, not
counting interest and costs of court, because (explain):

it is an inchoate offense by the City of Three Rivers Michigan that caused loss of property

 

 

Ill. Statement of Claim

Write a short and plain statement of FACTS that support your claim. Do not make legal
arguments. You must include the following information:

¢ What happened to you?
¢ What injuries did you suffer?

¢ Who was involved in what happened to you?

4
Case 6:21-cv-03025-SRB Document 1-3 Filed 01/29/21 Page 4 of 6
Case 1:21-cv-00355-HYJ-RSK ECF No. 4, PagelD.80 Filed 02/02/21 Page 5 of 6

IV.

¢ How were the defendants involved in what happened to you?
¢ Where did the events you have described take place?
¢ When did the events you have described take place?

If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

1. Was stalked, surveilled, intimidated and searched because of disability.

 

2. Suffered physical and mental harm aggrevated by loss of healthcare and debilitating disabilities.

 

3. The harm came from the City of Three Rivers Michigan, City of Three Rivers employee, Justin

 

Holbrook, unknown Three Rivers law enforcement officers, and persons known to the City of Three

 

Rivers, Brandon Dahl, John Overton, Don Overton, Michael Overton.

 

4, Retaliation for taking part in official proceedings and partaking in Michigan Medical Marihuana Prograrr

 

5. In the City of Three Rivers

 

6, For a period of time from 10/06/2017- 11/09/2019

 

 

 

Relief

State briefly and precisely what damages or other relief you want from the Court. Do not
make legal arguments.

Respectful request court award (a) reasonable and appropiriate compensatory damages, (b) Plaintiff's

 

costs, expenses pursuant to 42 U.S.C. Sec 1988 and (c) such othe relief as court deems necassary and

 

proper.

 

Do you claim the wrongs alleged in your complaint are continuing to occur at the present time?

 

Yes| | Nolv

 

 

 

 

Do you claim actual damages for the acts alleged in your complaint?

 

 

Yes No|¥

 

 

 

 

 

 

Do you claim punitive monetary damages?

 

 

Yesi ¥ No

 

 

 

 

 

 

5
Case 6:21-cv-03025-SRB Document 1-3 Filed 01/29/21 Page 5 of 6
Case 1:21-cv-00355-HYJ-RSK ECF No. 4, PagelD.81 Filed 02/02/21 Page 6 of 6

If you indicated that you claim actual damages or punitive monetary damages, state the amounts
claimed and the reasons you claim you are entitled to recover these damages.

$75,000 for loss of participation in federal loan program (USDA,FHA,)when because of disabilty, was intimidated

 

to a point safety was a concern, resulting in relocation, loss of familial and medical support.

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’ s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’ s Office may result in the dismissal of my case.

Date of signing: J" 28 2041, a ee,

Signature of Plaintiff . _A GE ZZ £7 wi

com
Printed Name of Plaintiff Robert Taylor

6
Case 6:21-cv-03025-SRB Document 1-3 Filed 01/29/21 Page 6 of 6
